DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The claims are directed to an apparatus.  While compositions and method features are recited in some claims, these features are not interpreted as limiting to the claimed invention unless they result in a structural difference in the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-26, 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng (US 20120315457) in view of Jaskowski (US 4,847,140).
As to claim 21, 25, and 26, Zheng inherently teaches an apparatus for forming a layered product inherently comprising a first mixer which forms a wetted mixture of fibers and insulating material ([0033]-[0034], “mixture…mixed together in a slurry”), a device capable of de-liquefying and heaing/drying the fibers to the claimed range ([0035]), and a second mixing device capable of applying a binder ([0036]-[0037]).  The fiberglass material is formed into a sheet/batt ([0050]).

However, Jaskowski inherently teaches a device for receiving a layer of material between two fiberglass layers (9:1-5) and compressing the webs (10:10-19).  The remaining claim features are directed to material worked upon in the apparatus, which do not provide limitation to the apparatus claimed.
It would have been prima facie obvious to one of ordinary skill prior to filing to incorporate the Jaskowski apparatus into Zheng because Zheng teaches/suggests the apparatus for making facers for insulation ([0005]) and Jaskowski provides an insulation medium (Abstract) with facers within the scope of Zheng.
As to claims 22-24 and 28, by providing a slurry [0033]-[0034], Zheng meets all of the recited structural features of the first mixing device.  While Zheng does not teach compositional features (for example, instant claim 24), these are materials worked upon that do not structurally limit the apparatus.
As to claims 29 and 30, Zheng teaches a second mixing device (see the rejection of claim 1).  Zheng is capable of providing a resin binder ([0004]) in amounts that would meet the claimed apparatus ([0009]).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng (US 20120315457) in view of Jaskowski (US 4,847,140), and further in view of Ziegler (US 4,118,272).  Zheng and Jaskowski teach the subject matter of claim 21 above under 35 U.S.C. 103(a).  Claim 27 has been interpreted to require recirculating excess fire-retarding solution back into the process to form additional wetted mixture.
As to claim 27, Zheng is silent to the recirculating of excess fire-retarding solution.  However, Ziegler teaches that in a wet-laid process utilizing glass fibers, it is known to recirculate the removed water back into the original stream to provide a continuous operation (Abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the water recirculation process of Ziegler into Zheng because one would have been motivated to conserve water by recirculating it back into the original stream in the manner taught by Ziegler.

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. The arguments on pages 6-8 appear to be on the ground that Zheng does not teach a forming device that receives layers of fiberglass above and below the layer of cohesive cellulose fiber mixture, and that Jaskowski does not teach compressing the adjacent layers together to intermix glass and cellulose fibers at interfaces between the layers.  The arguments on page 27 appear to be on the grounds that Ziegler does not remedy the rejection of claim 21.
To be clear for the purposes of appeal, this is an apparatus claim.  Specific features directed to how fibers interact at the interfaces between the layers are purely recitations of material worked upon that do not limit the apparatus structure itself.  While the rejection arrives at something that actually would provide the claimed mixing by applying additional layers and pressing those layers together, it is the apparatus structure from Zheng and Jaskowski that meets the claim.  Jaskowski provides pressing in column 10 (see the rejection of claim 21 above) and Applicant’s arguments do not appear to address this pressing as a structural apparatus feature.  The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742